SAWYER, J.-
The indictment is sufficient: People v. Sanksley, and cases cited. We find no error in the charge of the court, or instructions given at request of counsel. The act of 1863 (Laws 1863, p. 771) authorizing the wife to be a witness for or against the husband is an amendment to section 395 of the Civil Practice Act, and relates only to civil cases.
We think, however, that the,evidence is insufficient to show that the branding of the cattle was done with intent to steal, and for this reason the judgment must be reversed and a new trial had, a«d it is so ordered.
We concur: Currey, J.; Rhodes, J.; Sanderson, C. J.